JUSTICE NELSON
concurs.
¶26 I concur in the result of the Court’s Opinion and for much of what is said therein. I do not agree, however, with the discussion that at the time the Blackfeet Tribe was first notified, the paternity of J.M. was yet to be decided. V.D. was one of J.M.’s putative fathers. As D.M. points out, however, she was married to V.D. at the time of J.M.’s conception. The District Court even referred to V.D. as the birth father. As noted in the Opinion, §40-6-105(l)(a), MCA, provides that a person is presumed to be the natural father of a child if the person and the child’s natural mother are or have been married to each other and the child is born during the marriage or within 300 days after the marriage is terminated. See In re Marriage of K.E.V., 267 Mont. 323, 329, 883 P.2d 1246, 1250 (1994). Applying this statute, as the trial court was required to do, V.D. should have been presumed to be the natural father of J.M. And, since V.D. was an Indian, J.M. was, likewise, an Indian child for ICWA purposes at the time the Department of Health and Human Services became involved in this case.
¶27 Additionally, and without going into the detail that appellate counsel did, I agree that the law was not entirely followed in this case. I have joined the Court’s Opinion, but perhaps, for the wrong reason. Quite simply, given D.M.’s dismal track record and the unlikelihood that she will ever be able to parent J.M., I simply cannot find a good reason to send this case back to the District Court for further proceedings. I do not believe that would be in J.M.’s best interest when the likely outcome would be exactly the same. Moreover, given J.M.’s Indian status, her tribe had substantial input and involvement throughout this case. Therefore, the spirit, if not the letter, of ICWA was followed. Though my decision is, admittedly, result-oriented, that is not to say that I disagree with appellate counsel’s arguments on appeal.
¶28 Finally, with regard to appellate counsel, in my view, she wrote excellent, thoroughly researched briefs on appeal, and she zealously and professionally represented her client. For that, unfortunately, she was sharply criticized by the State in its appellate brief. Over several pages, the State took her to task for her
very unfair decision to renege on the stipulation and waiver of OSPD counsel [Office of State Public Defender] below ....
Furthermore, it is patently unfair for the OSPD (Appellate Defender) to attack as plain error a stipulation an OSPD lawyer *72made below. It is unfair to Judge Neill and it [is] also unfair to J.M. and her foster parents.... The Appellate Defender’s decision to renege on its stipulation also does not promote Indian cultural or tribal interests....
[Trial counsel’s] stipulation, which was made before Indian child status was ascertained, should be honored by the Appellate Defender. At the very least, the district court... cannot be accused of plain error....
State’s counsel also accused the OSPD of pursuing a trial strategy of not making objections so that the error can then be raised under a plain error argument on appeal-fehus causing delay in child abuse cases, discouraging the OSPD from training its lawyers to raise timely objections, and being unfair to the trial judge. I could not disagree more with the State’s comments.
¶29 In the first place, appellate counsel has no moral, legal or ethical obligation to roll over and play dead for the convenience of the District Court or the State when she finds in the record legitimate appellate issues-regardless that her client’s OSPD trial attorney might have been part of the problem. Indeed, Montana Rule of Professional Conduct (M.R.P.C.) 1.1 demands that an attorney provide competent representation to a client4hat is, representation which encompasses legal knowledge, skill, thoroughness and preparation. Appellate counsel provided her client with competent representation on appeal in this case within that definition. Moreover, appellate counsel advocated for her client within the parameters of M.R.P.C. 3.1,3.3 and 3.4.1 can find no basis for the State’s criticism here. Secondly, it is the litigants in our system of justice that are entitled to due process and to fundamental fairness, not the trial judge. Indeed, the trial judge is supposed to make sure that each litigant is accorded procedural and substantive due process and that the law is followed. And, finally, instead of railing on the OSPD, the Attorney General’s training people might take the occasional opportunity to remind prosecutors of what this Court said in State ex rel. Fletcher v. Dist. Court, 260 Mont. 410, 415, 859 P.2d 992, 995 (1993). Specifically,
[t]he prosecutor’s role is a unique one within the criminal justice system. Though the [county] attorney must diligently discharge the duty of prosecuting individuals accused of criminal conduct, the prosecutor may not seek victory at the expense of the defendant’s constitutional rights. Thus, the prosecution is obligated to respect the defendant’s right to a fair and impartial trial in compliance with due process of law. Moreover, the *73prosecutor may not bring criminal charges against an individual unless supported by probable cause, and, once charges are instituted, must reveal to the court any information which negates the existence of probable cause. ...
[T]he role of the prosecutor ... [is not] simply a specialized version of the duty of any attorney not to overstep the bounds of permissible advocacy .... In all his activities, his duties are conditioned by the fact that he is the representative not of any ordinary party to a controversy, but of a sovereignty whose obligation to govern impartially is as compelling as its obligation to govern at all.... Thus, the prosecutor must execute the duties of his representative office diligently and fairly, avoiding even the appearance of impropriety that might reflect poorly on the state. [Internal quotations and citations omitted.]
While I do not excuse mistakes and sloppy work by the OSPD, I also do not excuse the prosecutor taking advantage of that where the fundamental constitutional rights of parents and the best interests of abused and neglected children are involved. Given the prosecutor’s unique obligations as described above and, presumably, greater expertise, trial courts might be dissuaded from heading down the wrong path if the county attorney gave the judge a heads-up warning. ¶30 I appreciate the sort of well-written, well-researched, and well-argued briefs that appellate counsel filed in this case. That she did not prevail is more a function of a losing cause; not for her lack of diligence or admirable effort.
¶31 Quote-worthy, too, is appellate counsel’s response in her reply brief to the State’s criticism. She stated:
Finally, the Department’s insinuation that “OSPD” intentionally fails to train trial counsel as part of an agency-wide strategy to gain a tactical advantage on appeal is preposterous.1 Appellate counsel for the mother has an obligation to zealously represent the mother and to raise on her behalf nonfrivolous appellate issues, including claims of plain error by the trial court and ineffective assistance of trial counsel. Appellate counsel does not have the same obligation to ensure the system is ‘fair” to the district court judge, the child, or the child’s foster parents. Moreover, the idea that it is somehow “unfair” to expect district *74court judges to follow the law is absurd. People make mistakes, even district court judges. It is appellate counsel’s job to ensure those mistakes are presented to this Court for review, and it is this Court’s job to review them, if circumstances warrant. When the law is plain, the district court nonetheless makes a decision in contravention of that law, and that decision compromises the integrity of the judicial process and affects the mother’s fundamental right to parent, appellate counsel has the duty to raise the issue before this Court on appeal, regardless of what trial counsel’s position below may have been. The mother contends this is the case here and urges the Court to exercise its inherent power to review these important issues now. [Internal citations omitted.]
I agree.
¶32 With those caveats, I concur.

 As Appellate Counsel also notes, given OSPD’s record on appeals in abuse and neglect proceedings since its inception three years ago, had OSPD enacted such a system-wide strategy, it could fairly be deemed a failure at this point.